UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6810


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MICHAEL ANTHONY HOPE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:05-cr-00522-RLW)


Submitted:    September 29, 2009            Decided:   October 2, 2009


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Anthony Hope, Appellant Pro Se. Matthew Childs Ackley,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Michael    Anthony    Hope       appeals   the   district      court’s

order denying his Fed. R. Crim. P. 36 motion.                 We have reviewed

the record and find no reversible error.             Accordingly, we affirm

for the reasons stated by the district court.                 United States v.

Hope, No. 3:05-cr-00522-RLW (E.D. Va. May 2, 2008).                  We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials       before    the    court   and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                       2